Citation Nr: 1744731	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In May 2011, the Veteran testified before a Decision Review Officer.  In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  These matters were remanded      in October 2014 and December 2016 for further development, which has been completed.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against a finding that the Veteran has a current bilateral hearing loss disability that is related to service.

2.  Tinnitus was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have   not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been satisfied.  The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record, as is a transcript of the Veteran's Board hearing.  There is      no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in    38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and/or tinnitus become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. "[W]hen 
audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence    that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that during his military service he encountered severe noise exposure due to working on the flight line for numerous hours and although hearing protection was available, he did not have an opportunity to always wear it, resulting in his current bilateral hearing loss and tinnitus.  He has also alleged that his hearing loss is caused by his tinnitus.  Upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  


The Veteran's service treatment records are negative for any complaints of tinnitus or hearing loss.  In this regard, the Veteran's August 1978 enlistment audiogram, August 1981 reenlistment audiogram and October 1984 separation audiogram revealed normal ears and hearing.  Indeed, the Veteran's October 1984 separation audiogram revealed pure tone thresholds of 5, 5, 5, 10, and 0 decibels in the right ear and 10, 10, 10, 0, and 0 decibels in the left ear at the specified frequencies.      On the Veteran's reports of medical history dated August 1978, September 1981, October 1984, he marked "no" as to hearing loss or any ear trouble.

Post-service private treatment records dated July 2010 note the Veteran with minor complaints of ringing in his ears for about a year intermittently and feeling like he has decreased hearing.  Thereafter, in April 2011 the Veteran reported ringing in his ears, which prevented him from getting a good sleep and worsening since it started two years ago, getting louder and more frequent.

VA treatment records reveal in December 2010 that the Veteran complained            of tinnitus at bedtime.  A May 2011 VA audiology consult revealed pure tone thresholds of 20/15, 30/15, 25/15, 30/25, and 20 decibels in the right ear and 15, 15/15, 15, 15, and 15 decibels in the left ear at the specified frequencies.  Speech recognition scores were 100 percent using the W22 test using measured live voice. The audiologist diagnosed hearing within normal limits bilaterally with excellent speech recognition scores.  

The Veteran underwent a VA examination in October 2011. The examiner remarked that the Veteran presented with an inorganic hearing loss on the date        of the examination, with pure tone thresholds at 40 decibels and getting worse as the testing continued with very poor reliability when compared to speech reception thresholds of 20 decibels in the right ear and 22 decibels in the left.  The examiner entered pure tone threshold results from the Veteran's May 26, 2011 hearing test instead.  In this regard, audiology examination revealed pure tone thresholds of 15, 15, 15, 25, and 20 decibels in the right ear and 15, 15, 15, 15, and 15 decibels in the left ear at the specified frequencies.  The examiner diagnosed hearing within normal limits bilaterally and opined that the Veteran's claimed hearing loss was less likely than not related to service.  In support, the examiner stated that hearing sensitivity was within normal limits between 500-6000 Hertz bilaterally at the time of discharge and showing no decrease in hearing sensitivity when compared to his enlistment hearing test.

As to tinnitus, the examiner noted the Veteran reported current tinnitus with an onset of approximately 10 years ago, getting worse over the last two years.  The examiner also remarked that the Veteran reported he did not work prior to the military, and after service, worked as an X-ray technician and six years in law enforcement where hearing protection was worn during weapons qualifications.  The Veteran denied any recreational noise exposure.  The examiner opined that     the Veteran's tinnitus was less likely than not related to service.  The examiner explained that hearing thresholds at the time of discharge were within normal    limits between 500-6000 Hertz bilaterally and the Veteran reported onset of    tinnitus many years after his military service (reported onset 27 months ago at        his May 26, 2011 hearing test, and 10 years ago as of the date of the October      2011 VA examination).

A November 2014 audiology consult revealed pure tone thresholds of 45, 30/40,   65, 65, and 70 decibels in the right ear and 55, 50, 65, 55/65, and 65 decibels in    the left ear at the specified frequencies.  Result reliability was considered to be    poor for both ears.  The audiologist remarked that initially responses to testing    were inconsistent and elevated, and presented with non-organic hearing loss.        The Veteran was instructed several times and final results were not repeatable.  Moreover, the audiologist stated that previous evaluations on May 26, 2011          and October 31, 2011 indicated hearing within normal limits bilaterally. The audiologist stated that the degree of hearing loss could not be accurately  determined at that time based on behavioral responses.  It was noted that                the Veteran's main concern was tinnitus, and hearing aids were ordered for      tinnitus management.

The Veteran underwent a VA examination in July 2015.  The examiner remarked that hearing loss could not be tested and opined that the Veteran had normal hearing as the Veteran had hearing within normal limits when tested in May 2011 and the next three evaluations reflected non-organic hearing loss.  Further, the examiner stated that any hearing loss and tinnitus would not be related to service because    the Veteran's hearing was normal, without any threshold shift, from enlistment      to discharge.  Specifically regarding tinnitus, the examiner also noted that the Veteran's reported date of onset was at least 15-20 years post-discharge. In this regard, the examiner noted that during today's appointment the Veteran reported  the onset date between 15-20 years ago; however, this date was not consistent with previously documented dates of onset for tinnitus.  On May 26, 2011 the Veteran reported an onset 27 months prior to appointment (2009), on May 19, 2011 he reported onset in 2009, and on October 31, 2011 he reported an onset of 10 years prior (2001).

The Veteran underwent another VA audiology examination in March 2017. The Veteran reported working in law enforcement and security after the military with     no significant civilian noise exposure.  He also denied ear pathologies, head trauma, ototoxic drugs, and family history of hearing loss.  The examiner stated that the Veteran was unable to respond to organic thresholds and diagnosed hearing within normal limits bilaterally.  The examiner also remarked that the Veteran's separation hearing test was well within normal limits, especially the high frequencies which      are more likely to be affected by noise.  The examiner opined that the Veteran's claimed bilateral hearing loss was less likely than not related to service.  In support, the examiner explained that there was no evidence in the record that the Veteran sustained noise injuries based on audiograms.  Further, she stated the Institute of Medicine (IOM) reported that, based on the current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure.  The IOM stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner clarified that if there was a current hearing loss, there was no basis to conclude that the hearing loss was causally related to military service.  

Regarding tinnitus, the examiner noted the Veteran reported recurrent tinnitus with   an onset date of approximately six months after leaving the military.  The examiner opined that the Veteran's tinnitus was less likely than not related to his service because there is no subjective evidence of noise injury in the military (significant decrease in hearing sensitivity) and there was no basis on which to conclude that the claimed tinnitus was associated with noise in the military.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  With respect to tinnitus, the Veteran testified before the undersigned that by 1985 he started noticing intermittent ringing in his ears, but       it was not until years later that the ringing became constant. He provided a similar statement during the March 2017 VA examination, noting onset about 6 months after leaving service. The Board acknowledges that the Veteran is competent to attest to the presence of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  However, the Board does not find the assertion of tinnitus arising within the year following discharge from service to be persuasive as the Veteran's reports as to the onset of tinnitus have been inconsistent throughout the claim.  In this regard, treatment records first note the Veteran seeking treatment for hearing loss and tinnitus in July 2010 where he complained of ringing in his ears for about a   year intermittently and feeling like he has decreased hearing.  During a May 26, 2011 VA audiology consult, he reported an onset of tinnitus of 27 months prior to appointment (2009).  In addition, on May 19, 2011 he reported onset of tinnitus in 2009 and on October 31, 2011 he reported an onset date of 10 years prior (2001).  In light of the inconsistencies in the Veteran's reports, the Board finds that the Veteran is an inaccurate historian regarding his alleged onset date of tinnitus. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran is a factor that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

With respect to hearing loss, the Board acknowledges that the November 2014 outpatient audiological evaluation revealed hearing loss results within the criteria  of 38 C.F.R. § 3.385.  However, the clinician reporting those findings indicated those results were not reliable.  Moreover, subsequent VA examinations have determined that the Veteran's hearing is normal and that testing results reflecting hearing loss are not reliable.  There is no audiometric testing that has been found to be reliable by the tester establishing that the Veteran has a hearing loss disability for VA purposes.  

Regardless, the 2017 VA examiner has determined that any current hearing loss that may be present but not found due to the inability to obtain reliable test results is not due to the Veteran's military service.  As the March 2017 opinion was provided following examination of the Veteran and review of the claims file, to include the medical and lay evidence of record, and provided an adequate rationale for the conclusions reached which cited to medical literature, the Board finds the opinion      to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion is also consistent with the other opinions of record.  There is no medical opinion to the contrary.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms such as ringing in his ears and difficulty hearing, the diagnosis and extent of hearing loss and the etiology of hearing loss and tinnitus are matters not capable of lay observation, and require medical testing and/or expertise to determine.  Thus, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Board finds the audiometric results during service and the opinions of the examiners to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence of record indicates that the Veteran's claimed bilateral hearing loss disability and tinnitus did not arise during service or for many years thereafter, and are not related to his military service.  Moreover, as the claim for tinnitus has been denied, there is no basis upon which a claim for hearing loss   as secondary to tinnitus can be supported.  See 38 C.F.R. § 3.310. Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims and service connection must be denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not for application in this case. See    38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 56-57.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


